FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARIA DORA LETICIA RODRIGUEZ-                    No. 07-74868
 OCHOA,
                                                  Agency No. A091-858-863
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Maria Dora Leticia Rodriguez-Ochoa, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
her application for cancellation of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We dismiss the petition for review.

       We lack jurisdiction to review Rodriguez-Ochoa’s contention regarding the

BIA’s review of factual findings because she failed to raise it in her second appeal

to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       We lack jurisdiction to review the BIA’s discretionary determination that

Rodriguez-Ochoa failed to establish the requisite hardship for cancellation of

removal. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

       PETITION FOR REVIEW DISMISSED.




TL/Research                               2                                      07-74868